Citation Nr: 0844467	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-21 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for discogenic disease 
of the lumbar spine secondary to service-connected myositis 
of the lumbar paravertebral muscles.

2.  Entitlement to an evaluation greater than 10 percent 
prior to November 1, 2005, for myositis of the lumbar 
paravertebral muscles.

3.  Entitlement to an evaluation greater than 20 percent from 
November 1, 2005, for myositis of the lumbar paravertebral 
muscles.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from April 1972 to April 
1974.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2005, the appellant provided sworn testimony 
before a hearing officer at the RO.

The Board notes that, in September 2004, the appellant filed 
a claim for increase for myositis of the lumbar paravertebral 
muscles, rated as noncompensably disabling.  In December 
2004, the RO granted the claim and assigned a 10 percent 
disability rating effective from September 28, 2004 (date of 
claim).  In August 2006, the RO increased the disability 
evaluation to 20 percent effective from November 1, 2005.  
Because the RO assigned a staged rating in this appeal, the 
Board will consider the matter as separate claims for 
increase as captioned on the title page of this decision.

The claims for increase are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Discogenic disease of the lumbar spine is attributable to 
service-connected myositis of the lumbar spine paravertebral 
muscles.


CONCLUSION OF LAW

Discogenic disease of the lumbar spine is proximately due to 
service-connected myositis of the lumbar spine paravertebral 
muscles.  38 C.F.R. §§ 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

Also, disability that is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

In this case, the appellant is service connected for myositis 
of the lumbar spine paravertebral muscles.  Having reviewed 
the evidence of record, the Board finds that service 
connection is warranted for discogenic disease of the lumbar 
spine secondary to service-connected myositis of the lumbar 
spine paravertebral muscles.  A November 2005 MRI study 
showed degenerative disc disease and report of VA examination 
dated November 2005 reflects that examiner's opinion that any 
MRI evidence for discogenic disease, i.e. degenerative disc 
disease, "is most likely caused by or the result of sc 
[service connected] lumbar myositis."  The evidence of 
record establishes the presence of a current disability 
attributed to service-connected disability.  There is no 
doubt to be resolved.  Accordingly, service connection is 
granted.

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must inform the claimant of any information 
and evidence not of record that (1) is necessary to 
substantiate the claim as to all five elements of the service 
connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide. 38 
U.S.C.A. § 5103(a) (West 2002); Quartuccio, supra. at 187; 38 
C.F.R. § 3.159(b).  Notice must be provided "at the time" 
that VA receives a completed or substantially complete 
application for VA- administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  This timing 
requirement applies equally to the initial-disability-rating 
and effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

Here, a claim for service connection had not been filed by 
the appellant, but rather he filed a claim for increase.  The 
award of service connection in this case arises from the 
claim for increase and the inextricably intertwined nature of 
the symptoms, and the secondary development of additional 
disability.  The Board observes that VA sent the appellant a 
general VCAA notice letter dated October 2004 and made a good 
faith effort to satisfy its duty to notify obligations.  
However, development of the claim for increase brought forth 
medical findings and an opinion that warranted an immediate 
expansion of the original grant of service connection for 
back disability.  Because the determination on the matter of 
service connection is favorable to the appellant and in view 
of the remand as discussed below, the Board finds that any 
notice errors are harmless and without prejudice to the 
appellant.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).


ORDER

Service connection for discogenic disease of the lumbar spine 
is granted.


REMAND

A review of the evidence of record shows that the appellant 
has degenerative joint disease of the lumbar spine.  This 
issue is inextricably intertwined with the claims for 
increase for myositis and has not been considered by the RO 
in the first instance.  Also, VA not discharged its duty to 
notify and assist obligations with respect to this issue.  
Accordingly, at this time, the Board may not consider the 
issue of entitlement to service connection for degenerative 
joint disease.  The Board notes that, unlike in the case of 
discogenic disease, the record contains a negative opinion on 
the relationship of degenerative joint disease to service-
connected back disability.

On remand, VA must notify the appellant of any information 
and medical or lay evidence that is necessary to substantiate 
the claim for service connection for degenerative joint 
disease; and he should be informed that negative evidence has 
been associated with the claims folder indicating that 
degenerative joint disease is not due to service-connected 
myositis.  Also, on remand, VA must request all federal and 
VA records pertinent to the claim, to include those medical 
records associated with the appellant's Social Security 
Administration disability claim.

Accordingly, the case is REMANDED for the following action:

1.  A new VCAA notice letter should be 
provided to the appellant on the issue of 
service connection for degenerative joint 
disease of the lumbar spine, which 
notifies him of any information and 
medical or lay evidence that is necessary 
to substantiate the claim.

2.  A new VCAA notice letter should be 
provided to the appellant on the claims 
for increase for myositis and discogenic 
disease, including all appropriate 
schedular criteria under the old and 
revised schedule for rating disabilities 
of the spine.

3.  Records of the Social Security 
Administration (SSA) pertaining to the 
appellant's claim for SSA disability 
benefits as well as the medical records 
relied upon concerning that claim should 
be obtained.

4.  The RO should adjudicate the issue of 
service connection for degenerative joint 
disease of the lumbar spine secondary to 
service-connected myositis and discogenic 
disease of the lumbar spine.  Notice of 
the appellate rights must be given to the 
appellant.

5.  The AOJ must implement the grant of 
service connection for discogenic disease 
of the lumbar spine.  Thereafter, the RO 
should re-adjudicate the claims for 
increase for service-connected back 
disability.  If any benefit sought on 
appeal, for which a notice of disagreement 
has been filed, remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


